DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the correlation between the actuator and the locking mechanism, as discussed in claim 5, must be shown or the feature(s) canceled from the claim(s).  Further, “the second blade end portion being longer than the first blade end portion”, as discussed in claim 14, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Examiner requests a drawing of the locking mechanism to be better shown.  It is unclear if the locking mechanism is the thread of the handle/actuator protruding into the coupling member and interacting with the blade support or if the locking mechanism is its own component which is connected to the actuator/handle by some means and presses against the blade support.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 should read “support to be rotated relative to [[the]] a channel of the coupling member to change the angle of the blade member relative to the housing.”  Or introduce the channel properly in the coupling member section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dakota (NPL- www.dakotadrywallnd.com/) in view of Kirschbaum (US 2,294,186).
Regarding claim 1, Dakota discloses n adjustable knockdown tool comprising: 
a coupling member (Item D) including a housing, the housing defining a channel extending through the housing between a first channel aperture defined at the housing and a second channel aperture defined at the housing (from the pictures, the coupling member appears to be a modified version of a plastic tee, the plastic tee would have three openings, two of which are parallel to each other that the blade support passes through) the housing further including an actuator receptacle (perpendicular opening of the tee); 
a blade support (Item b) extending through the channel, the blade support coupled to a blade member (Item A) that extends out from the blade support (Annotated Screen shot), the blade support being rotatable relative to the coupling member (top left and middle left pictures show the blade rotatable); and 
an actuator (Item C) configured to be coupled to the actuator receptacle.  
Dakota fails to explicitly disclose a coupling member including a housing, the housing defining a channel extending through the housing between a first channel aperture defined at the housing and a second channel aperture defined at the housing, the housing further including an actuator receptacle and a locking element, the locking element located between the actuator receptacle and the channel, the locking element being movable between a locking position at which the locking element extends into the channel and a releasing position at which the locking element retracts away from the channel toward the actuator receptacle; when the locking element is at the releasing position so as to change an angle of the blade member relative to the housing, and the blade support being fixed relative to the channel when the locking element is at the locking position so as to fix the angle of the blade member relative to the housing; and an actuator  configured to be coupled to the actuator receptacle, wherein coupling the actuator to the actuator receptacle causes the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing.  Dakota appears to show the applicant’s invention except for the internal locking mechanism.  
Kirschbaum teaches a coupling member (Items D and F) including a housing (Item D), the housing defining a channel extending through the housing between a first channel aperture defined at the housing and a second channel aperture defined at the housing (Figure 1 opening for where Item B’ is shown), the housing further including an actuator receptacle (Figure 5 for Item F) and a locking element (Item F’), the locking element located between the actuator receptacle and the channel, the locking element being movable between a locking position at which the locking element extends into the channel and a releasing position at which the locking element retracts away from the channel toward the actuator receptacle (Column 2 Lines 5-16); 
a blade support (Item B) extending through the channel, the blade support coupled to a cleaning member (Item A) that extends out from the blade support, the blade support being rotatable relative to the channel when the locking element is at the releasing position so as to change an angle of the blade member relative to the housing, and the blade support being fixed relative to the channel when the locking element is at the locking position so as to fix the angle of the blade member relative to the housing (Column 2 Lines 5-16); and 
an actuator (Item E and F) configured to be coupled to the actuator receptacle, wherein coupling the actuator to the actuator receptacle causes the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing (Column 2 Lines 5-16).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dakota with the locking element of Kirschbaum.  Doing so would allow the tool of Dakota to be moved to the various positions (as shown on their website) and easily lock the blade into the appropriate positions. The design of Kirschbaum is a simple design which can be applied to multiple types of hand tools to easily rotate the tool head and lock the tool head in place such that it cannot accidentally disengage.  Kirschbaum teaches rotating a handle to move it from a loose position in which the tool head can be rotated to a locked position where the tool head is locked in place.  Dakota discloses a tool with a multiple diameter actuator and coupling member wherein the tool blade is able to rotate to different locations and hold position so it can brush the sprayed on knock down off a drywall.  There are no details on how the blade is held in place.  As best shown in the Annotated Screen Shot, diameter 3 is smaller than diameter 4.  The modification of incorporating the locking mechanism to Dakota would be to thread the part that is “diameter 3” such that the rotation to the locking position would cause the piece labeled Diameter 3 to thread into the tee and the channel to apply pressure on the blade support.

    PNG
    media_image1.png
    1046
    1394
    media_image1.png
    Greyscale

Annotated Screen Shot (Dakota)
Regarding claim 2, Dakota in view of Kirschbaum disclose the tool of claim 1, wherein decoupling the actuator from the actuator receptacle causes the locking element to move from the locking position to the releasing position so as to allow the blade support to be rotated relative to the channel to change the angle of the blade member relative to the housing (Kirschbaum Column 2 Lines 5-16).
Regarding claim 3, Dakota in view of Kirschbaum disclose the tool of claim 1, wherein the locking element includes an inner surface facing the channel, and wherein the inner surface of the locking element is a curved surface (Kirschbaum Figures 1 and 5 shows Item F tapers from the threaded cylinder to a rounded end).  
Regarding claim 4, Dakota in view of Kirschbaum disclose the tool of claim 3, wherein the curved surface of the locking element matches a curvature of a wall of the housing defining the channel (Kirschbaum Figure 5 Item F is threaded and the housing is threaded).  
Regarding claim 5, Dakota in view of Kirschbaum disclose the tool of claim 1, wherein when the locking element is at the releasing position the locking element is retracted into the actuator receptacle and no longer present within the channel (Kirschbaum Item F is threaded).
Regarding claim 6, Dakota in view of Kirschbaum disclose the tool of claim 1, wherein the actuator comprises a handle of the adjustable knockdown tool, and wherein a first end portion of the handle is configured to be coupled to the actuator receptacle to cause the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing (Kirschbaum, rotation of item E causes Item f to rotate).  
Regarding claim 7, Dakota in view of Kirschbaum disclose the tool of claim 6, wherein the first end portion of the handle comprises a first threading and the actuator receptacle comprises a second threading, and wherein the first threading of the first end portion of the handle is configured to be coupled to the second threading of the actuator receptacle (Kirschbaum Figure 5 Item F is threaded and the housing is threaded).  
Regarding claim 8, Dakota in view of Kirschbaum disclose the tool of claim 6, wherein relative rotation, between the first end portion of the handle and the actuator receptacle, in a first direction causes the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing, and wherein relative rotation, between the first end portion of the handle and the actuator receptacle, in a second direction, opposite the first direction, causes the locking element to move from the locking position to the releasing position so as to allow the blade support to be rotated relative to the channel to change the angle of the blade member relative to the housing (Kirschbaum Item F is threaded).  
Regarding claim 11, Dakota in view of Kirschbaum disclose the tool of claim 1, wherein the blade support defines a first blade coupling portion that couples the blade member to the blade support (Kirschbaum Item B top of page; Dakota left of Annotated screen shot).  
Regarding claim 12, Dakota in view of Kirschbaum disclose the tool of claim 11, wherein the housing defines a second blade coupling portion that couples the blade member to the housing (Kirschbaum Item B bottom of page; Dakota left of Annotated screen shot).  
Regarding claim 13, Dakota in view of Kirschbaum disclose the tool of claim 12, wherein the second blade coupling portion is offset from the first blade coupling portion (Kirschbaum Item B top/bottom of page; Dakota left/right of Annotated screen shot).  .  
Regarding claim 14, Dakota in view of Kirschbaum disclose the tool of claim 1, wherein the blade member includes a first blade end portion coupled to the blade support and a second blade end portion that is opposite the first blade end portion, the second blade end portion being longer than the first blade end portion (Dakota left/right of Annotated screen shot; the blade member and support do not need to be mounted in the center allowing one side to be longer than the other).  
Regarding claim 15, Dakota in view of Kirschbaum disclose the tool of claim 14, wherein the second blade end portion extends between a first side of the blade member and a second side of the blade member opposite the first side of the blade member, the second blade end portion extending beyond the blade support at each of the first side of the blade member and the second side of the blade member (Dakota  Annotated Screen shot) .  
Regarding claim 16, Dakota in view of Kirschbaum disclose the tool of claim 15, wherein the second blade end portion defines a planar surface Dakota (Dakota  Annotated Screen shot).  
Regarding claim 17, Dakota discloses an adjustable knockdown tool comprising:
 a coupling member (Item D) including a housing, the housing including an actuator receptacle (from the pictures, the coupling member appears to be a modified version of a plastic tee, the plastic tee would have three openings, two of which are parallel to each other that the blade support passes through; the actuator receptacle is the perpendicular opening of the tee);
a blade support (Item B) coupled to the coupling member, the blade support carrying a blade member (Item A) that extends out from the blade support, the blade support being rotatable relative to15Docket No.: 83851.1.1 the housing member (top left and middle left pictures show the blade rotatable); and
an actuator (Item C) configured to be coupled to the actuator receptacle.
Dakota fails to explicitly disclose a locking element, the locking element being movable between a locking position and a releasing position; a blade support coupled to the coupling member, the blade support carrying a blade member that extends out from the blade support, the blade support being rotatable relative to 15Docket No.: 83851.1.1 the housing when the locking element is at the releasing position so as to change an angle of the blade member relative to the housing, and the blade support being fixed relative to the housing when the locking element is at the locking position so as to fix the angle of the blade member relative to the housing; and an actuator configured to be coupled to the actuator receptacle, wherein coupling the actuator to the actuator receptacle causes the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing, and wherein decoupling the actuator from the actuator receptacle causes the locking element to move from the locking position to the releasing position so as to allow the blade support to be rotated relative to the channel to change the angle of the blade member relative to the housing.  
Kirschbaum teaches a coupling member (Items D and F) including a housing (Item D), the housing including an actuator receptacle (for Item F) and a locking element (Item F), the locking element being movable between a locking position and a releasing position (Column 2 Lines 5-16); 
a blade support (Item B) coupled to the coupling member, the blade support carrying a cleaning member (Item A) that extends out from the blade support, the blade support being rotatable relative to 15Docket No.: 83851.1.1 the housing when the locking element is at the releasing position so as to change an angle of the blade member relative to the housing, and the blade support being fixed relative to the housing when the locking element is at the locking position so as to fix the angle of the blade member relative to the housing (Column 2 Lines 5-16); and 
an actuator (Item E and F) configured to be coupled to the actuator receptacle, wherein coupling the actuator to the actuator receptacle causes the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing, and wherein decoupling the actuator from the actuator receptacle causes the locking element to move from the locking position to the releasing position so as to allow the blade support to be rotated relative to the channel to change the angle of the blade member relative to the housing (Column 2 Lines 5-16).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dakota with the locking element of Kirschbaum.  Doing so would allow the tool of Dakota to be moved to the various positions (as shown on their website) and easily lock the blade into the appropriate positions. The design of Kirschbaum is a simple design which can be applied to multiple types of hand tools to easily rotate the tool head and lock the tool head in place such that it cannot accidentally disengage.  Kirschbaum teaches rotating a handle to move it from a loose position in which the tool head can be rotated to a locked position where the tool head is locked in place.  Dakota discloses a tool with a multiple diameter actuator and coupling member wherein the tool blade is able to rotate to different locations and hold position so it can brush the sprayed on knock down off a drywall.  There are no details on how the blade is held in place.  As best shown in the Annotated Screen Shot, diameter 3 is smaller than diameter 4.  The modification of incorporating the locking mechanism to Dakota would be to thread the part that is “diameter 3” such that the rotation to the locking position would cause the piece labeled Diameter 3 to thread into the tee and the channel to apply pressure on the blade support.
Regarding claim 18, Dakota in view of Kirschbaum disclose the tool of claim 17, wherein the locking element is located between the actuator receptacle and the blade support, wherein at the locking position the locking element is in contact with the blade support, and wherein at the releasing position the locking element is retracting away from the blade support toward the actuator receptacle (Kirschbaum Column 2 Lines 5-16).  
Regarding claim 19, Dakota in view of Kirschbaum disclose the tool of claim 17, wherein the actuator comprises a handle of the adjustable knockdown tool, and wherein a first end portion of the handle is configured to be coupled to the actuator receptacle to cause the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing (Kirschbaum Figures 1 and 5).  
Regarding claim 20, Dakota in view of Kirschbaum disclose the tool of claim 19, wherein relative rotation, between the first end portion of the handle and the actuator receptacle, in a first direction causes the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing, and wherein relative rotation, between the first end portion of the handle and the actuator receptacle, in a second direction, opposite the first direction, causes the locking element to move from the locking position to the releasing position so as to allow the blade support to be rotated relative to the channel to change the angle of the blade member relative to the housing (Kirschbaum Column 2 Lines 5-16).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dakota (NPL- www.dakotadrywallnd.com/) in view of Kirschbaum (US 2,294,186) in view of Davis (US 2021/0276174).
Regarding claim 9, Dakota in view of Kirschbaum disclose the tool of claim 1.  Dakota in view of Kirschbaum fail to explicitly disclose wherein the actuator comprises an adaptor including an adaptor body, the adaptor body defining a body first end portion and a body second end portion opposite the body first end portion, the body first end portion configured to be coupled to the actuator receptacle to cause the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing, the body second end portion configured to be coupled to a handle of an attachment tool.  Dakota at Diameter 2 appears to have something in line with the handle.
Davis teaches a handle with an adaptor including an adaptor body, the adaptor body defining a body first end portion (Figure 3 Item 52) and a body second end portion (Item 50) opposite the body first end portion, the body second end portion configured to be coupled to a handle of an attachment tool.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  modify handle of Dakota to incorporate the extension on Davis.  The adapter of Davis would keep the handle from unexpectedly loosening from the tool head (Davis, Paragraph [0018])
In combination Dakota in view of Kirschbaum in view of Davis discloses the limitation the body first end portion configured to be coupled to the actuator receptacle to cause the locking element to move from the releasing position to the locking position so as to fix the angle of the blade member relative to the housing because the first end portion of Davis is a male thread capable of doing the task of the male threaded section of the locking member.  
Regarding claim 10, Dakota in view of Kirschbaum in view of Davis disclose the tool of claim 9, wherein the body first end portion includes a first coupling mechanism configured to be coupled to the actuator receptacle, and wherein the body second end portion includes a second coupling mechanism different than the first coupling mechanism (Davis, female and male thread.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723